Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/25/2022.
The allowed claims are 1-3.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is JP 1027448 to Hagiwara.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, when the indoor units include a stopping unit that is an indoor unit instructed to stop operating and an operating unit that is an indoor unit currently operating, and when a stopping of the stopping unit is due to thermostat-off operation, the control unit performs a procedure to stop the stopping unit, the procedure including closing the on-off valve and driving an indoor fan in the stopping unit until pressure in a part between an on-off valve that corresponds to the stopping unit and an expansion valve and pressure in a part downstream of the expansion valve are equalized, fully opening the expansion valve that corresponds to the stopping unit, and stopping the indoor fan.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763